Case 1:19-cv-00279-JLS-MJR Document 135 Filed 04/30/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

JOHN CASTRO and JOYCE CASTRO,
Plaintiffs,

Vv.

19-CV-279 (JLS)

JOHNSON & JOHNSON, et al.,

Defendants.

 

DECISION AND ORDER

On February 28, 2019, Plaintiffs John Castro and Joyce Castro commenced
this products lability action in state court against Defendants alleging that John
Castro was diagnosed with mesothelioma as a result of his exposure to asbestos
from his use of asbestos-contaminated talc products.! See Dkt. 1-2, Exh. A.

On January 27, 2020, this Court referred the case to United States Magistrate
Judge Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).2
Dkt. 71. This Court previously accepted and adopted Judge Scott’s April 29, 2020

Report and Recommendation (“R&R”) (“Dkt. 90) addressing the Castros’ motion to

 

1 This Court assumes the parties’ familiarity with the background and facts of this
case, outlined in the three R&Rs (Dkts. 90, 96, 1382) and this Court’s prior Decision
and Orders dated June 2, 2020, and July 29, 2020 (Dkts. 95, 97), and does not
repeat them here.

2 This case was originally assigned to the Hon. Elizabeth A. Wolford before being
reassigned to the Hon. John L. Sinatra, Jr. on January 8, 2020. Dkt. 70. Judge
Sinatra referred the case for all pretrial matters to Judge Scott, but the referral was
subsequently transferred to Magistrate Judge Michael J. Roemer. Dkt. 128.
Case 1:19-cv-00279-JLS-MJR Document 135 Filed 04/30/21 Page 2 of 3

remand, as well as Judge Scott’s July 13, 2020 R&R (Dkt. 96) addressing several
pending motions. See Dkts. 95, 97.

On January 22, 2021, Defendant Revlon Holdings, Inc.’s (“Revlon”) moved for
summary judgment. Dkt. 119. Revlon’s motion seeks dismissal on several grounds,
including that the Castros’ claims are time-barred. See Dkt. 119-22, at 8-24. The
Castros did not file any opposition to the motion.

On April 6, 2021, Judge Roemer issued an R&R, recommending that the
motion for summary judgment be granted on the basis that Castros’ claims are
time-barred. Dkt. 132. The parties did not object to the R&R, and the time to do so
has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to
which no objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

Based on this Court’s review and the absence of any objections, the Court

accepts and adopts Judge Roemer’s recommendation to grant Revlon’s motion for

summary judgment.
Case 1:19-cv-00279-JLS-MJR Document 135 Filed 04/30/21 Page 3of3

For the reasons stated above and in the R&R, Revlon’s motion for summary
judgment (Dkt. 119) is GRANTED. The case is referred back to Judge Roemer for

further proceedings consistent with the referral order of January 27, 2020 (Dkt. 71).

SO ORDERED.

Dated: April 30, 2021
Buffalo, New York

  

( hive

JOHN L: SINATRA, JR —
UNITED STATES DISTRICT JUDGE

\
